internal_revenue_service number release date index number ----------------------- ----------------------------- ------------------------------------ -------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc corp br3 plr-119180-10 date october legend distributing distributing controlled date date date date date date year year year year state a ------------------------------------ ----------------------------------------- --------------------------------------------------------------- -------------------------- ---------------------- ------------------ -------------------------- ------------------ -------------- ------- ------- ------- ------- ------------- plr-119180-10 state b shareholder shareholder shareholder business a business b a b c d e f g h i j k l m n o ------------- -------------------------------------------------------------- ---------- -------------------------------------------------------------- -------------------- ---------------- ------------------------------------ --------------------------------------------------------------- --------- -------------- ------------ --------------- ----------- ------ -------------- ----------- ------ -- -- -- -- ------------ -------- plr-119180-10 p q r s t u v w x y ---- ---- -- ------ -- ------------ --------- ------ -- --------- dear --------------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a series of proposed transactions collectively the proposed transactions the information submitted in that request as well as the correspondence dated date date and date is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distributions described below satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations the regulations ii whether the distributions are used principally as a device for the distribution of the earnings_and_profits of the distributing company or the controlled companies or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 of the regulations and iii whether the distributions are part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the plr-119180-10 distributing company or the controlled companies see sec_355 of the code and sec_1_355-7 of the regulations summary of facts distributing a state a corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the distributing group distributing a state b corporation is a direct wholly-owned subsidiary of distributing and a member of the distributing group controlled a state a corporation was a member of the distributing group until date but on that date ceased to be a member distributing a holding_company formed in year has one class of stock outstanding the following shareholders have filed reports indicating that they own more than five percent of distributing stock shareholder and shareholder approximately a other shareholders of record own the remaining distributing stock together with shareholder sec_1 and the distributing shareholders for over p years distributing is engaged in business a controlled has been engaged in business b since year controlled has two classes of stock currently outstanding b shares of class a voting common_stock the class a stock and c shares of class b nonvoting common_stock the class b stock distributing acquired controlled in year and distributing owned all of the issued and outstanding_stock of controlled until date on date shareholder paid dollar_figured to controlled for the issuance of e shares of the class a stock representing f percent of class a stock and paid distributing dollar_figureg for a three-year option to acquire additional shares in controlled the shareholder option distributing owned the remaining h shares of class a stock representing i percent of class a stock distributing shareholder and controlled entered into a stockholders’ agreement as of date that currently remains in effect as amended in the manner described below the year stockholders’ agreement the year stockholders’ agreement provides that the board_of directors for controlled be comprised of j members k of whom are designated by distributing l of whom are designated by shareholder and m of whom must serve as an executive officer of controlled and be reasonably acceptable to distributing and shareholder on date the year stockholders’ agreement was amended to increase the exercise price of the shareholder option and to provide that if the shareholder option expired unexercised on date that controlled would issue shares of nonparticipating preferred_stock the preferred_stock to distributing the shareholder option was plr-119180-10 not exercised and therefore distributing was entitled as of such date to be issued y shares of preferred_stock with a liquidation preference of dollar_figureo on date controlled issued n shares of class b stock to certain current and former employees of controlled the class b stock has the same economic terms as the class a stock and is vested but is nonvoting the class b stock may be converted by controlled into shares of class a stock upon a shareholder vote and may be redeemed at any time for fair_market_value on date controlled issued an additional u shares of class b stock to certain employees and on date controlled repurchased v shares of class b stock from an employee who left the company the senior management of distributing distributing and controlled have concluded that a separation of business a and business b would enhance the successful operation of both businesses for the following reasons i relationship between the businesses business a and business b operate in distinct markets at different lifecycle stages and require different operational expertise product focus and capital requirements controlled has aggressive expansion goals while distributing and distributing have a more conservative strategy with respect to growth given the fundamental differences between the two businesses and the lack of synergies from their combination the management of distributing and distributing and the management of controlled have determined that the individual businesses would be more competitive with their respective peers by separating them thereby enabling their managements to pursue strategies tailored to each without regard for the other ii relationship with suppliers the separation of controlled from distributing and distributing would allow controlled to improve the terms of the contracts with current suppliers and possibly provide access to new suppliers controlled management believes that certain vendors that currently supply controlled would do so on more favorable terms if controlled were not associated with distributing and distributing iii employee compensation controlled has a strong desire to use equity compensation as a means of attracting and retaining employees distributing and distributing have previously limited controlled’s attempts to create an employee equity compensation program because it would be inconsistent with the equity incentives provided to distributing and distributing employees the limits on awarding equity compensation have made it difficult for controlled management to recruit and retain employees after the spin-offs controlled will be able to tailor compensation programs and issue equity-based compensation to its employees which would more directly incentivize the employees of business b iv concentrate on each business controlled represents a relatively small percentage of the business of distributing and distributing and while a controlled subsidiary controlled has been low on the priority list of distributing and distributing 2’s plr-119180-10 management business b has never been fully integrated into distributing and distributing and distributing and distributing 2’s management does not have a clear plan for developing and building business b nonetheless controlled’s management must obtain approval from distributing and distributing for its business plans and strategic decisions such oversight has prevented the management of controlled from making and effecting strategic decisions in an efficient manner further the current structure leads to duplication of effort as all financial review and planning undertaken by the controlled board_of directors has to be repeated through the distributing and distributing management process separating the businesses will enable controlled to better chart its own path and achieve its goals more efficiently proposed transactions to implement the above objectives the following steps will be undertaken i all of the preferred_stock will be redeemed or otherwise settled by controlled the redemption or distributed together with the class a stock in step v ii the charter of controlled will be amended to provide each share of class b stock with s of a vote including for the election of directors in the manner described below recapitalization at the same time the charter of controlled will also be amended to provide the following a the board_of directors will be expanded to q members with distributing appointing the additional r directors and replacing the directors of controlled that are also officers or directors of distributing b a new class of stock class c stock will be created and shareholder will exchange its class a stock for class c stock recapitalization the class c stock voting together with the class b stock will have the right to elect l members of the board_of directors with the remaining t directors elected by the holders of the class a stock at any time that shareholder owns less than q of controlled the class c stock voting together with the class b stock shall only have the right to elect one director out of the q members and at any time that shareholder owns less than x of controlled its right to elect a director shall terminate at such time there would no longer be a separate class of directors and all classes of stock would vote as a single class for the entire board_of directors each share of class c stock will have m vote per share the terms of the class c stock will provide that if it is transferred to a third party not affiliated with shareholder such transferred class c stock will automatically convert to an equal number of shares of class a stock iii through a stock split all of the outstanding class a stock class b stock and class c stock will be recapitalized to increase the total number of shares of class a stock class b stock and class c stock in each case to a number determined appropriate plr-119180-10 recapitalization recapitalization together with recapitalization and recapitalization the recapitalizations iv distributing shareholder and controlled will amend the year stockholders’ agreement to eliminate shareholder 3’s current rights to designate directors v distributing will distribute to distributing i all of its class a stock representing at least percent of the voting power of controlled’s outstanding_stock and ii to the extent not previously redeemed or settled all of its outstanding preferred_stock representing percent of the only nonvoting class of controlled’s outstanding_stock the class a stock together with any preferred_stock distributed the controlled stock spin-off vi distributing will distribute all of its controlled stock to the distributing shareholders on a pro_rata basis spin-off and together with spin-off the spin- offs no fractional shares of controlled will be issued in lieu thereof the distribution agent will aggregate all fractional share interests sell the aggregated shares and remit the proceeds to the shareholders entitled thereto neither distributing nor distributing will retain any controlled stock following the spin-offs vii immediately following the spin-offs the year stockholders’ agreement will be further amended to add shareholder as a party with respect to certain provisions and remove distributing following the spin-offs it is possible that the board_of controlled may propose a shareholder vote to convert the class a stock class b stock and class c stock into a single class of common_stock or propose to convert the class b stock into class a stock the recapitalizations representations the following representations have been made with respect to the recapitalizations a controlled and the class b shareholders will each pay their own expenses if any incurred in connection with recapitalization b the fair_market_value of the class b stock held by the class b shareholders immediately following recapitalization will be approximately equal to the fair_market_value of the class b stock held by the class b shareholders immediately before recapitalization c controlled and shareholder will each pay their own expenses if any incurred in connection with recapitalization plr-119180-10 d the fair_market_value of the class c stock held by shareholder immediately following recapitalization will be approximately equal to the fair_market_value of the class a stock held by shareholder immediately before recapitalization e distributing shareholder controlled and the class b shareholders will each pay their own expenses if any incurred in connection with recapitalization f the fair_market_value of the class a stock held by distributing immediately following recapitalization will be approximately equal to the fair_market_value of the class a stock held by distributing immediately before recapitalization the fair_market_value of the class b stock held by the class b shareholders immediately following recapitalization will be approximately equal to the fair_market_value of the class b stock held by the class b shareholders immediately before recapitalization the fair_market_value of the class c stock held by shareholder immediately following recapitalization will be approximately equal to the fair_market_value of the class c stock held by shareholder immediately before recapitalization g controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 h there is no legally binding obligation to any person to present to the controlled shareholders a proposal to convert the class a stock class b stock and class c stock into a single class of stock or a proposal to convert the class b stock into class a stock following the consummation of the spin-offs i if a proposal to convert the class a stock class b stock and class c stock into a single class of common_stock is approved by the controlled board_of directors and presented to controlled shareholders following the consummation of the spin-offs its adoption would be pursuant to a shareholder vote on a basis to be determined if a proposal to convert the class b stock into class a stock is approved by the controlled board_of directors and presented to the controlled shareholders following the consummation of the spin-offs its adoption would be pursuant to a shareholder vote on a basis to be determined the spin-offs the following representations have been made with respect to the spin-offs a distributing controlled distributing and the distributing shareholders will each pay their own expenses if any incurred in connection with the spin-offs b no part of the consideration to be distributed in spin-off will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-119180-10 c no part of the consideration to be distributed in spin-off will be received by the distributing shareholders as a creditor employee or in any capacity other than that of a shareholder of distributing d each of distributing distributing and controlled will treat all members of its respective separate_affiliated_group as defined in sec_355 as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business e the five years of financial information submitted on behalf of business a is representative of the present operations of business a and there have been no substantial operational changes since the date of the last financial statements submitted f the five years of financial information submitted on behalf of business b is representative of the present operations of the business b and there have been no substantial operational changes since the date of the last financial statements submitted g except for certain transition services to be provided by distributing to the business b for a limited time following the spin-offs distributing and controlled will each continue the active_conduct of its respective business or businesses independently and with separate employees h the spin-offs are being carried out for the following corporate business purposes to permit management of controlled to expand business b without the constraints imposed by distributing to permit equity compensation programs for controlled employees that are currently limited because of conflict with distributing programs and to improve controlled’s access and terms with potential and current suppliers the spin-offs are motivated in whole or in substantial part by one or more of these corporate business purposes i the spin-offs are not used principally as a device for the distribution of the earnings_and_profits of distributing distributing or controlled j there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining distributing shareholder to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the spin-offs k there is no plan or intention by distributing distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the spin-offs other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-119180-10 l there is no plan or intention to liquidate distributing distributing or controlled to merge any of distributing distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of any of distributing distributing or controlled after the transaction except in the ordinary course of business m neither distributing nor distributing accumulated its receivables or made extraordinary payment of its payables in anticipation of the spin-offs n no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the spin-offs other than any indebtedness that has arisen in the ordinary course of business or which may arise after the conclusion of the spin-offs in connection with any transitional services or other intercompany agreements o no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the spin-offs other than any indebtedness that has arisen in the ordinary course of business or which may arise after the conclusion of the spin-offs in connection with any transitional services or other intercompany agreements p any indebtedness between distributing and controlled after the spin-offs will not constitute stock_or_securities q any indebtedness between distributing and controlled after the spin-offs will not constitute stock_or_securities r payments made in connection with all continuing transactions other than a services agreement between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties at arm’s length s none of distributing distributing or controlled is an investment_company as defined in sec_368 and iv or sec_351 and sec_1_351-1 t for purposes of sec_355 immediately after the spin-offs no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the spin-offs u for purposes of sec_355 immediately after the spin-offs no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during plr-119180-10 the five-year period determined after applying sec_355 ending on the date of the spin-offs v for purposes of sec_355 immediately after the spin-offs no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the spin-offs or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the spin-offs w the recapitalizations the redemption if applicable and spin-offs are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing distributing or controlled other than by reason of acquisitions described in sec_355 x immediately prior to the spin-offs the only outstanding_stock of controlled not held by distributing will be shares of class b stock held by the class b shareholders and shares of class c stock held by shareholder the shares of class c stock and class b stock that distributing does not own are entitled to vote for only l members out of q members of the board_of directors and will constitute approximately w percent of the value of all of the outstanding controlled common_stock y immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing 1’s excess_loss_account with respect to the controlled_corporation stock if any will be included in income immediately before the distribution z neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the spin-offs in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the spin-offs distributing will have been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the spin-offs aa prior to recapitalization neither business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the spin-offs in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part plr-119180-10 throughout the five-year period ending on the date of the spin-offs controlled will have been the principal_owner of the goodwill and significant assets of business b and will continue to be the principal_owner following the spin-offs bb immediately after the spin-offs taking into account sec_355 either i none of distributing distributing or controlled will be a disqualified_investment_corporation within the meaning of sec_355 or ii no person will hold a or greater interest within the meaning of sec_355 in the stock of distributing distributing or controlled that such person did not hold immediately before the spin-offs cc the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for-consideration the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder of record will receive cash in an amount equal to or greater than the value of one full share of controlled stock rulings based solely on information submitted and the representations set fourth above we rule as follows the recapitalization sec_1 the amendment of controlled’s charter to provide each share of class b stock with s of a vote including for the election of directors recapitalization will be treated as a reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the class b shareholders as a result of recapitalization sec_368 and sec_354 recapitalization is a reorganization within the meaning of sec_368 and no gain_or_loss will be recognized by shareholder as a result of recapitalization sec_368 and sec_354 the stock split undertaken for the purposes of increasing the number of shares to make the shares readily divisible among distributing shareholders after spin-off recapitalization is a reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing shareholder or the class b shareholders as a result of recapitalization sec_368 and sec_354 the spin-offs plr-119180-10 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing upon the receipt of the shares of controlled stock as a result of spin-off sec_355 no gain_or_loss will be recognized by distributing upon the distribution of the shares of controlled stock as a result of spin-off sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders upon the receipt of shares of controlled stock as a result of spin-off sec_355 no gain_or_loss will be recognized by distributing upon the distribution of shares of controlled stock as a result of spin-off sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of the distributing shareholders will be the same as the basis in the distributing stock held by the distributing shareholders immediately prior to spin-off allocated in proportion to the fair market values of controlled stock and the distributing stock sec_358 and b and sec_1_358-2 the holding_period of the controlled stock received by the distributing shareholders in spin-off will include the holding_period of the distributing stock with respect to which spin-off will be made provided that such distributing stock is held as a capital_asset on the date of spin-off sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 b and c as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 b and c a distributing shareholder that receives cash in lieu of a fractional share of controlled stock will recognize gain_or_loss measured by the difference between the amount of cash received and the basis of such fractional share sec_1001 provided the fractional share interest is a capital_asset in the hands of the recipient distributing shareholder the gain_or_loss will constitute capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 if the preferred_stock is distributed in step v such stock will be sec_306 stock within the meaning of sec_306 of the code caveats plr-119180-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed regarding i whether the distributions described above satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations the regulations ii whether the distributions are used principally as a device for the distribution of the earnings_and_profits of the distributing company or the controlled companies or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 of the regulations and iii whether the distributions are part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing company or the controlled companies see sec_355 of the code and sec_1_355-7 of the regulations procedural matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely bruce a decker assistant branch chief branch corporate
